Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  
In the 3rd line of claim 10, “an edges” should be corrected to --an edge--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (US 2019/0243292, hereinafter “Imaizumi”) in view of Iida et al. (US 2018/0329335, hereinafter “Iida”).
Regarding claim 1, Imaizumi teaches an image forming apparatus 100 (Fig. 1 [0031]) comprising: 
a scanning unit 3 that scans a surface of a photosensitive member 1 with light and forms a latent image in accordance with image data (image information) (Fig. 1 [0033]); 
a developing unit 4 that supplies toner to the latent image and develop the latent image as a toner image (Fig. 1 [0033]); 
a fixing unit 6 that heats and fixes the toner image transferred to a recording material P (Fig. 1 [0035]); and 
a control unit 304/320 that controls a fixing temperature, which is a temperature at which the fixing unit heats the toner image, on the basis of the image data (divided into meshes M) (Fig. 2 [0038, 0040, 0050-0053, 0056]), and
the control unit analyzes a printing ratio by dividing the image data into a plurality of regions (meshes M) in a main scanning direction (horizontal direction/direction orthogonal to the transport direction of the recording material in Fig. 7; [0059]) in which the scanning unit scans the surface of the photosensitive member with the light ([0056]), and determines the fixing temperature on the basis of a position in the main scanning direction (Steps 5-6) and the printing ratio (Steps 1-4) for each of the plurality of regions (Fig. 11 [0055-0067, 0097, 0100-0104]).
Besides disclosing that the scanning unit 3 is a laser scanner ([0038]), Imaizumi is silent regarding details of the scanning velocity of the scanning unit.  Imaizumi therefore fails to teach wherein scanning velocity of the scanning unit changes depending on a position to be scanned. 
Iida teaches a similar image forming apparatus in which a scanning velocity of a laser scanning unit 400 changes depending on a position to be scanned (in the main scanning direction) ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the laser scanning unit taught by Iida and control thereof, wherein the scanning velocity of the scanning unit changes depending on a position to be scanned.  One would have been motivated to make this modification in order to implement a decrease in size in the scanning apparatus while having only small, abrupt changes in shapes of the incident surface and the exit surface of the lens when viewed on the main scanning section, thereby promoting satisfactory imaging performance (Iida [0037]).
Regarding claim 2, modified Imaizumi teaches the image forming apparatus according to Claim 1, wherein the control unit calculates a correction amount TC to determine the fixing temperature Tf’ on the basis of the position in the main scanning direction and the printing ratio for each of the plurality of regions (Tf is based on the printing ratio of each region; Imaizumi Fig. 6F [0057-0065]), and selects the correction amount from the correction amount calculated for each of the plurality of regions and determines the fixing temperature so that the fixing temperature becomes highest ([0101-0103]).
Regarding claim 3, modified Imaizumi teaches the image forming apparatus according to Claim 2, wherein3410211614US01 the control unit determines an image type (either high or low degree of connection/continuous meshes) for each of the plurality of regions and changes the correction amount depending on the image type (Imaizumi Figs. 6D-6E [0060-0064]).
Regarding claim 4, modified Imaizumi teaches the image forming apparatus according to Claim 3, wherein the control unit determines whether the image type is an image of which degree of discreteness is low (such as solid image b shown in Fig. 10B) or an image of which degree of discreteness is high (such as image a shown in Fig. 10A) (Imaizumi [0060-0061, 0085]), and calculates the correction amount so that the fixing temperature becomes high in a case where the degree of discreteness of the image type is determined to be low, and the fixing temperature becomes low in a case where the degree of discreteness of the image type is determined to be high, in the calculation of the correction amount (TABLE 4 [0086]).
Regarding claim 5, modified Imaizumi teaches the image forming apparatus according to Claim 4, wherein the control unit compares density of each pixel (print ratio of each pixel) included in each of the plurality of regions with a threshold (Imaizumi [0056]), calculates continuity (connection information), which indicates a degree of continuation of pixels having at least a predetermined density ([0060-0062]), and a coverage ratio (average print ratio), which indicates a degree of printing with pixels having at least the predetermined density ([0057-0060]), and determines an image type of each of the plurality of regions on the basis of the continuity and the coverage ratio ([0057-0065]).
Regarding claim 7, modified Imaizumi teaches the image forming apparatus according to Claim 4, wherein the image having a high degree of discreteness is a solid image (Imaizumi Fig. 10B [0085]), and the image having a low degree of discreteness is an image including a character (see Fig. 10A; an image including a character would have a low degree of discreteness determined by the apparatus).
Regarding claim 8, modified Imaizumi teaches the image forming apparatus according to Claim 2, wherein the control unit calculates the correction amount so that the fixing temperature becomes higher as the printing ratio in the region becomes higher (See Imaizumi Fig. 6F and Tables 1-2; T0_0 represents a printing ratio of 0 and has a fixing temperature of 180 while T3_3 has a nonzero printing ratio and a fixing temperature of 185).
Regarding claim 9, modified Imaizumi teaches the image forming apparatus according to Claim 2, wherein for each of the plurality of regions, the control unit calculates the correction amount so that the fixing temperature becomes lower as the region is closer to an edge in the main scanning direction.  (This will occur for any page which lacks a printed image closer to an edge in the main scan direction while containing an image closer to the center.  See Imaizumi Fig. 6F and Tables 1-2; T0_0 closer to an edge has a fixing temperature of 180 while T3_3 has a fixing temperature of 185.)
Regarding claim 10, modified Imaizumi teaches the image forming apparatus according to Claim 4, wherein for each of the plurality of regions, the control unit calculates the correction amount so that the fixing temperature becomes lower as the region is closer to an edges in the main scanning direction, in a case where the degree of discreteness in the region is determined to be low.  (This will occur for any page which lacks a printed image closer to an edge in the main scan direction while containing an image closer to the center, including that where the degree of discreteness is low.  See Imaizumi Fig. 6F and Tables 1-2; T0_0 closer to an edge has a fixing temperature of 180 while T3_3 has a fixing temperature of 185.)
Regarding claim 11, modified Imaizumi teaches the image forming apparatus according to Claim 10, wherein for each of the plurality of regions, the control unit calculates the correction amount regardless the position of the region in the main scanning direction, in a case where the degree of discreteness in the region is determined to be high.  (See Imaizumi Fig. 11 [0068-0073]; this would occur in step 4, including in a case where the degree of discreteness is high.)
Regarding claim 13, modified Imaizumi teaches the image forming apparatus according to Claim 1, wherein the scanning unit does not include a lens having an fθ characteristic (Iida [0037]).
Regarding claim 14, modified Imaizumi teaches the image forming apparatus according to Claim 1, wherein the control unit corrects, by clock correction or pixel segment insertion/extraction correction, a change of pixel density in the main scanning direction, caused by a change of the scanning velocity of the scanning unit (clock correction; Iida [0038]).
Regarding claim 15, modified Imaizumi teaches the image forming apparatus according to Claim 14, wherein the control unit corrects the density of each pixel in the main scanning direction by brightness correction or image data correction (image data correction; Iida [0040]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi (US 2019/0243292) in view of Iida (US 2018/0329335) as applied to claims 1-4 above, and further in view of Shinji et al. (US 2020/0310310, hereinafter “Shinji”).
Regarding claim 6, modified Imaizumi teaches the image forming apparatus according to Claim 5, but fails to explicitly teach wherein in a case where the continuity and the coverage ratio calculated for the region are both less than respective predetermined thresholds, the control unit determines that the region is an image type having a low degree of discreteness.
Shinji teaches a control unit which determines that the region is an image type having a low degree of discreteness (image type 1) in a case where the continuity and the coverage ratio calculated for the region are both less than respective predetermined thresholds (Fig. 8 [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of Imaizumi such that wherein in a case where the continuity and the coverage ratio calculated for the region are both less than respective predetermined thresholds, the control unit determines that the region is an image type having a low degree of discreteness.  One would have been motivated to do so in order to determine whether it is easy or difficult to fix the image (Shinji [0107]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi (US 2019/0243292) in view of Iida (US 2018/0329335) as applied to claim 1 above, and further in view of Sano et al. (US 2016/0266509).
Regarding claim 12, modified Imaizumi teaches the image forming apparatus according to Claim 1, but is silent regarding the type of developing system used for the developing unit.  As such, modified Imaizumi fails to teach wherein a jumping developing system is used for the developing unit.
Sano teaches a similar image forming apparatus, and also teaches that jumping development methods and contact development methods may be used in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a jumping developing system is for the developing unit, as taught by Sano, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852